38 N.J. 119 (1962)
183 A.2d 54
IN THE MATTER OF FRANK A. DOLAN, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued June 5, 1962.
Decided June 29, 1962.
Mr. Adrien B. Hommell argued the cause for the Sussex County Ethics Committee.
Mr. Edward J. O'Mara argued the cause for Mr. Dolan.
PER CURIAM.
The Sussex County Ethics Committee has reported to us two instances of misappropriation of funds by respondent in violation of Canon 11. The charges were candidly admitted at the Committee's hearing, by which time restitution had been made and the complainants had sought to withdraw their charges.
There are many extenuating circumstances of both a personal and professional nature which were fully explored *120 and evaluated by the Committee. It has suggested to us that in view of these circumstances, its intimate knowledge of respondent during his practice, his previous fine reputation and exemplary record, his potential for future service and its conclusion of unlikely repetition of the offenses, a reprimand might well suffice as discipline.
We have given great weight to the Committee's conscientious recommendation, but misappropriation is a serious offense, In re Gavel, 22 N.J. 248, 264 (1956), which cannot be so lightly dealt with despite strong and appealing factors in mitigation. Under all the circumstances, In re Baron, 25 N.J. 445, 449 (1957), we conclude that respondent should be suspended from the practice of law for six months and until further order of the court.
It is so ordered.
For suspension for six months  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.